Citation Nr: 0630449	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran did not injure his right knee in service and 
there is no evidence that a current right knee disability is 
related to service. 

2.  The veteran's alcohol abuse is not secondary to a 
service-connected disability.



CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for alcohol abuse is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
March 2003 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning the degree of disability and effective 
dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the March 
2003 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran has not indicated 
the presence of any other outstanding relevant records and 
has not requested VA's assistance in obtaining any evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  Alcohol dependence is not a compensable disability 
under the relevant laws and regulations, as discussed below; 
thus, a medical examination with respect to this claimed 
disability is not warranted.  There is no indication that any 
current right knee disability is related to the veteran's 
period of service and a medical examination is accordingly 
unnecessary to decide this claim.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service-connected compensation is not payable if a disability 
is a result of the veteran's abuse of alcohol or drugs. 38 
U.S.C.A. § 1131.  See 38 C.F.R. §§ 3.1(m) and (n), 3.301(c) 
(line of duty and willful misconduct considerations 
concerning disability from the abuse of alcohol).  That is, 
the law precludes compensation for: (1) primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 
(2) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Allen v. Principi, 
237 F.3d 1368, 1376 (Fed. Cir. 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The veteran's service medical records, including entrance and 
separation examinations, are silent with respect to a right 
knee disability.  The evidence of record establishes that the 
veteran incurred a right knee disability many years following 
service, resulting from a workplace injury.  Of record is an 
Authorization to Furnish Medical or Other Information in 
furtherance of a workers compensation claim, which is dated 
in March 1998. 

In November 1998 the veteran was seen at the VAMC complaining 
of right knee pain and instability.  Treatment records from 
this period of time indicate that the veteran sustained an 
injury to his right knee in approximately February 1998, when 
a large pile of meat struck his body with his foot planted, 
twisting his right knee.  The examiner diagnosed a chronic 
right ACL tear with an MCL grade II tear and probable lateral 
meniscal injury.  The examiner recommended ACL 
reconstruction, arthroscopic, probably with hamstring 
autograft as well as lateral meniscal resection versus 
repair.  

In February 1999 the veteran had the surgery as recommended 
and as reflected in the November 1998 VA medical center 
treatment records.  The postoperative diagnosis was right ACL 
reconstruction using hamstring autograft.  

Following his February 1999 surgery, the veteran sought 
treatment at the VA medical center for his right knee 
disability.  Those records are replete with references to 
complaints of knee pain and instability, but offer no 
evidence linking the veteran's right knee disability to 
service.   

Service connection for a right knee disability is not 
established.  The evidence of record establishes that the 
veteran first injured his right knee in approximately 
February 1998, approximately 21 years after his discharge 
from service.  There is no evidence that the veteran injured 
his right knee in service.  There is no competent medical 
evidence of record indicating that the veteran incurred a 
right knee disability in service.  Accordingly, the 
preponderance of the evidence is against the claim and it 
must be denied.  

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his right knee disability, it is noted 
that as a layperson he is not competent to give an opinion 
requiring medical knowledge, such as the etiology of a 
current right knee disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Alcohol Abuse

The veteran is claiming entitlement to compensation solely 
for primary alcohol abuse.  As aforementioned, the law 
precludes compensation for primary alcohol abuse disability, 
i.e. an alcohol abuse disability arising from voluntary and 
willful drinking to excess.  Accordingly, because the veteran 
is claiming entitlement to compensation for alcohol abuse, 
the claim must be denied as a matter of law.  See Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for alcohol abuse is 
denied.  


REMAND

The veteran's service medical records contain numerous 
notations of left knee pain and injury.  In November 1976, 
the veteran was diagnosed as having a left knee strain and 
injured left knee.  A treatment note from that time also 
reveals an impression of probable chondromalacia.  Once 
again, in July 1977, the veteran was diagnosed as having a 
strained left knee.  The veteran's separation examination 
reflects the veteran's in-service left knee injury.  

The veteran has complained of continuous pain in his left 
knee since his discharge from service, thus suggesting that 
he has a left knee disability that is related to service.  
Accordingly, the Board finds that a medical examination is 
necessary to determine the etiology of a possible left knee 
disability.  Although the veteran is not competent to 
diagnose a left knee disability, his lay testimony suggests 
the presence of a current left knee disability and its 
relation to service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran of the evidence necessary to establish a 
disability rating and an effective date for the issue on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the remaining issue on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be afforded a VA 
examination to address the etiology of a 
left knee disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that a left knee 
disability is related to the veteran's 
period of service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


